Case 1:21-cv-00345-UNA Document 1-2 Filed 03/05/21 Page 1 of 3 PageID #: 165




                      EXHIBIT B
 Case 1:21-cv-00345-UNA Document 1-2 Filed 03/05/21 Page 2 of 3 PageID #: 166




     IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 CONTINENTAL AUTOMOTIVE
 SYSTEMS, INC., a Delaware
 corporation,

                   Plaintiff,                 C.A. No. 2021-0066-JRS
          v.

 NOKIA CORPORATION, a Finnish
 corporation, NOKIA OF AMERICA
 CORPORATION, a Delaware
 corporation, NOKIA SOLUTIONS
 AND NETWORKS OY, a Finnish
 corporation, and NOKIA
 TECHNOLOGIES OY, a Finnish
 corporation,

                   Defendant.



                   NOTICE OF FILING OF NOTICE OF REMOVAL
         Please take notice that Defendants Nokia Corporation, Nokia of America

Corporation, Nokia Solutions and Networks Oy, and Nokia Technologies Oy

(“Nokia”) have removed this action to the United States District Court for the

District of Delaware. On March 5, 2021, Nokia filed a Notice of Removal in that

Court, a copy of which (excluding exhibits to that Notice of Removal) is attached

hereto as Exhibit 1.




RLF1 24890328v.1
 Case 1:21-cv-00345-UNA Document 1-2 Filed 03/05/21 Page 3 of 3 PageID #: 167




         Nokia respectfully requests that this Court proceed no further in this action,

unless and until such time as the action may be remanded by order of the United

States District Court.

                                          /s/ Kelly E. Farnan
                                          Kelly E. Farnan (#4395)
                                          Blake Rohrbacher (#4750)
                                          Richards, Layton & Finger, P.A.
                                          One Rodney Square
                                          920 North King Street
                                          Wilmington, Delaware 19801
                                          (302) 651-7700

                                          Attorneys for Defendants Nokia
                                          Corporation, Nokia of America
                                          Corporation, Nokia Solutions and
Dated: March 5, 2021                      Networks Oy, and Nokia Technologies Oy




                                            2
RLF1 24890328v.1
